Filed 4/28/16 P. v. Wofford CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068736

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD260540)

ADONIS L. WOFFORD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael S.

Groch, Judge. Affirmed.

         Patrick Dudley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         As part of a plea agreement, Adonis L. Wofford entered a guilty plea to one count

of driving under the influence causing injury (Veh. Code, § 23153), and admitted one

strike prior conviction (Pen. Code, §§ 667, subds. (b)-(i)), 1170.12); a prior driving under

the influence conviction within 10 years (Veh. Code, § 23560); and personally inflicting
great bodily injury (Pen. Code, § 12022.7, subd. (a)).1 The plea agreement included a

stipulated prison sentence of five years eight months. The remaining count and

enhancements were dismissed.

                         STATEMENT OF FACTS AND PROCEDURE2

       On June 5, 2014, defendant was driving erratically southbound on Hal Street in

San Diego County. He crossed into the northbound lane and collided head on with a car

driven by Salvador Torres. The impact caused Torres's vehicle to collide with another

car. Defendant then collided with a parked car. A child passenger in the Torres vehicle

suffered a deep laceration to his ear, tearing it nearly in half, and requiring several

stitches to repair it.

       At the sentencing hearing following defendant's guilty plea, his counsel informed

the court appellant wanted to withdraw his guilty plea as he was dissatisfied with

counsel's representation. The court conducted a Marsden3 hearing. After questioning

both defendant and his counsel, the court made a finding counsel's representation was

"exemplary" and that appellant had failed to show his constitutional rights to effective

assistance of counsel had been substantially impaired. Having made this finding and

applying People v. Smith (1993) 6 Cal 4th 684, the court denied defendant's request for

substitute counsel.

1      All subsequent statutory references are to the Penal Code.

2       Because there was no preliminary hearing the facts are derived from the probation
report.

3      People v. Marsden (1970) 2 Cal.3d 18.
                                               2
       Following denial of the Marsden motion, the court found no legal cause to

postpone sentencing and imposed the stipulated sentence. The court later denied

defendant's request for a certificate of probable cause.

                                       DISCUSSION4

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) indicating he is unable

to identify any argument for reversal but asks this court to review the record for error as

mandated by Wende, supra, 25 Cal.3d 436. Pursuant to Anders, supra, 386 U.S. 738, the

brief identifies possible, but not arguable issues whether (1) the trial court abused its

discretion or improperly denied the Marsden motion; (2) whether the trial court erred

when it decided not to allow defendant to move to withdraw his guilty plea; and (3)

whether defendant's guilty plea was entered knowingly, voluntarily and intelligently. We

offered Wofford the opportunity to file his own brief on appeal, but he has failed to

respond.

       We have reviewed the entire record in accordance with Wende, supra, 25

Cal.3d 436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented Wofford on appeal.




4      Because the court denied appellant's request for a certificate of probable cause,
appellant is precluded from challenging the validity of the plea or the facts underlying the
charges. (§ 1237.5; People v. Manriquez (1993) 18 Cal.App.4th 1167, 1170.)
                                              3
                                  DISPOSITION

      The judgment is affirmed.



                                                HALLER, Acting P. J.

WE CONCUR:



MCDONALD, J.



IRION, J.




                                       4